DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/21 has been entered.

Response to Amendment
The Amendment filed 11/24/20 has been entered.  Claims 1, 3-4, and 6-15 remain pending in the application, Claims 2 and 5 have been canceled and no new claims have been added.  

Response to Arguments
Applicant’s arguments, see pages 2-3 plus referenced affidavit and exhibits, filed 1/25/21, with respect to the calculations of transmittance parameter have been fully considered and are persuasive.  However, the transmittance parameter value of Yoshioka provided by the affidavit calculations is 0.743, and with a margin of error may be 0.78 (see page 3 of 1/25/21 affidavit), which is close enough to the range that an obviousness rejection is still warranted.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  The examiner was unable to locate anything in the specification that indicates that a transmittance parameter greater than 0.8 would have any different properties than one of 0.78 and the choice appears to be based on optimization and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges In re Aller, 105 USPQ 233 (C.C.P.A. 1955).   Further, 0.78 rounds up to 0.8 when using just one number after the decimal point, which is the bottom of the range.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US 2007/0279741) , previously cited, in view of Toyama et al. (US 2009/0279030), previously cited.  
Regarding Claim 1: Yoshioka teaches a polarizer having a transmittance parameter close to 0.8 (0.74-0.78, see applicant’s affidavit filed 1/25/21) when the transmittance parameter is defined by T420/T550 which are the parallel transmittances at 420 nm and 550 nm wherein the polarizer has a thickness of 8 µm or less (¶87). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  The specification (page 7) states that “transmittance parameter is 0.8 or more, preferably 0.85 or more, preferably as close to 1 as possible because the hue of the polarizer is more neutralized”.  The examiner was unable to locate anything in the specification that indicates that a transmittance parameter greater than 0.8 would have any different properties than one of 0.78 and the choice appears to be based on optimization and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955).   
Yoshioka does not specifically provide the information necessary to calculate the hue parameter defined by √(a2+b2).  However, in a similar field of invention, Toyama teaches a polarizer with a hue parameter of 4.08 (table 3) utilizing the same materials as the polarizer of Yoshioka (table 3).  It would 
Regarding Claim 3: Yoshioka in view of Toyama discloses the invention as described in Claim 1 and Yoshioka further teaches wherein the polarizer contains iodine as a dichroic substance (¶61).  
Regarding Claim 7: Yoshioka in view of Toyama discloses the invention as described in Claim 1 and Yoshioka further teaches a retardation layer configured to function as a λ/4 wave plate (¶126) and a light diffusing layer (¶116).  
Regarding Claim 8: Yoshioka in view of Toyama discloses the invention as described in Claim 7 and Yoshioka further teaches wherein the light diffusing layer contains a pressure sensitive adhesive (¶119) and light diffusing fine particles (¶116).  
Regarding Claim 9: Yoshioka in view of Toyama discloses the invention as described in Claim 8 and Yoshioka further teaches wherein the light diffusing fine particles have an average particle diameter of 2-5 µm (¶116).  
Regarding Claim 10: Yoshioka in view of Toyama discloses the invention as described in Claim 7 and Yoshioka further teaches a liquid crystal display apparatus comprising the optical laminate (¶145).  
Regarding Claim 11: Yoshioka in view of Toyama discloses the invention as described in Claim 8 and Yoshioka further teaches a liquid crystal display apparatus comprising the optical laminate (¶145).  
Regarding Claim 12: Yoshioka in view of Toyama discloses the invention as described in Claim 9 and Yoshioka further teaches a liquid crystal display apparatus comprising the optical laminate (¶145).  
Regarding Claim 13: Yoshioka in view of Toyama discloses the invention as described in Claim 10 and Yoshioka further teaches wherein the liquid crystal type display apparatus comprises a reflection type liquid crystal display apparatus (¶145).  
Regarding Claim 14:
Regarding Claim 15: Yoshioka in view of Toyama discloses the invention as described in Claim 12 and Yoshioka further teaches wherein the liquid crystal type display apparatus comprises a reflection type liquid crystal display apparatus (¶145).  

Allowable Subject Matter
Claim 4 is allowed. 
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowed based on the arguments set forth in the Applicant’s Response to Office Action filed 7/15/20, specifically pages 9-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/8/21